DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species I and II, as set forth in the Office action mailed on 9/5/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/5/2018 is partially withdrawn.  Claims 4 and 8, directed to species II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 5-7 and 9-10, directed to other non-elected species and inventions, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on 6/24/2021.
The application has been amended as follows: 

1. 	A semiconductor device, comprising: 
a solid-state image sensor, wherein the solid-state image sensor includes a pixel array unit and a pad portion, wherein 
the pixel array unit includes a plurality of pixels in a two-dimensional matrix, and 
each of the plurality of pixels includes a photoelectric conversion element; 
a first flexible printed circuit; 
an external terminal; 
a bump on the pad portion and on an upper surface of a plurality of surfaces of the solid-state image sensor; 
a first terminal on an upper surface of the first flexible printed circuit, wherein 
the first terminal is different from the external terminal, 
the first terminal is electrically connected to the bump, 
each of the pad portion and the first flexible printed circuit is in contact with the bump, 

the wiring is configured to connect the bump of the semiconductor device to the external terminal of the semiconductor device, 
the first flexible printed circuit is bent along the upper surface of the plurality of surfaces of the solid-state image sensor, an entire first side surface of the plurality of surfaces of the solid-state image sensor, and a first portion of a lower surface of the plurality of surfaces of the solid-state image sensor, 
the first flexible printed circuit is in contact with the entire first side surface of the solid-state image sensor, 
an end portion of the first flexible printed circuit is on the upper surface of the plurality of surfaces of the solid-state image sensor, 
a position of the end portion of the first flexible printed circuit is different from a position in a space above a light receiving surface of the plurality of surfaces of the solid-state image sensor, 
the upper surface of the solid-state image sensor corresponds to the light receiving surface of the solid-state image sensor, 
the external terminal is on the lower surface of the plurality of surfaces of the solid-state image sensor, and 
the lower surface of the solid-state image sensor is opposite to the upper surface of the solid-state image sensor; 
a second flexible printed circuit, wherein the second flexible printed circuit is bent along the upper surface of the solid-state image sensor, an entire second side surface of the plurality of surfaces of the solid-state image sensor, and a second portion of the lower surface of the solid-state image sensor, Page 3 of 13Application No.: 15/743,911 Reply to Office Action of March 18, 2021 
the second flexible printed circuit is in contact with the entire second side surface of the solid-state image sensor, and 
the second side surface of the solid-state image sensor is opposite to the first side surface of the solid-state image sensor; 
a transparent member configured to transmit light incident on the light receiving surface of the solid-state image sensor, wherein 

the surface of the transparent member is opposite to the light receiving surface of the solid-state image sensor; and 
a first adhesive configured to bond a second surface of the first flexible printed circuit to the first portion of the lower surface of the solid-state image sensor, wherein the upper surface of the first flexible printed circuit corresponds to the second surface of the first flexible printed circuit.

5-7. 	(Canceled)

9-10.	(Canceled)


Allowable Subject Matter
Claims 1, 3-4, 8 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Chan, discloses a semiconductor device, comprising: a solid-state image sensor, wherein the solid-state image sensor includes a pad portion, a first circuit; an external terminal; an upper surface of a plurality of surfaces of the solid-state image sensor; a first terminal on an upper surface of the first circuit, wherein the first terminal is different from the external terminal, the first circuit includes a wiring, the wiring is configured to connect the pad portion of the semiconductor device to the external terminal of the semiconductor device, the first circuit is bent along the upper surface of the plurality of surfaces of the solid-state image sensor, an entire first side surface of the plurality of surfaces of the solid-state image sensor, and a first portion of a lower surface of the plurality of surfaces of the solid-state image sensor, an end .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811